DETAILED ACTION

Allowable Subject Matter
	Claims 1-20 are allowable.  

	The following is a statement of reasons for the indication of allowable subject matter:

The best prior art found to record is Baillie – US 4809543, which teaches a method implemented on-site of a flowline 12 transporting a fluid comprising an oil phase and a water phase (abstract and fig.1: oil entrained in water flowstream as also seen in col.1, lines 35-38), the method comprising: obtaining a sample of the fluid flowed through the flowline, wherein the sample comprises the oil phase and the water phase (abstract and fig.1 and col.2, lines 52-55: amount of oil entrained in water is monitored by withdrawing a sample of liquid from pipeline 12 through a conduit 30 and allowed to settle in tank 20; thus “obtaining a sample of the fluid flowed through the flowline, wherein the sample comprises the oil phase and the water phase”); transferring the obtained sample, which include oil into a container 20 (fig.1); determining a quantity of the oil phase in the sample (col.2, lines 31-35).

Another best prior art found to record is Strickler – US 5529694, which teaches a concept of: combining sample with a chemical element (col.4, lines 60-65: hexane corresponds to “a chemical element”) configured to separate oil phase in the sample from water phase in the sample; transferring the separated oil phase and the chemical element (hexane) into a measurement cell (collection flask); removing the chemical element (hexane) from the measurement cell (collection flask); after removing the chemical element (hexane) from the measurement cell (collection flask), determining a quantity of the oil phase in the sample in the measurement cell; and providing the determined quantity of the oil phase in the (a volume of hexane is introduced to extract oil and direct it, in solution, into a collection flask, wherein the hexane has an affinity for oil; hexane, which has a low boiling point, may easily be eliminated from the collection flask, and the amount of oil which is present within a collection flask is determined (col.4, lines 60-65 and col.5, lines 3-9: a collection flask corresponds to “a measurement cell”); thus “combining sample with a chemical element configured to separate oil phase in the sample from water phase in the sample; transferring the separated oil phase and the chemical element into a measurement cell; removing the chemical element from the measurement cell; after removing the chemical element from the measurement cell, determining a quantity of the oil phase in the sample in the measurement cell; and providing the determined quantity of the oil phase in the sample”). 

Another best prior art found to record is Gadini – EP 1462775, which teaches determining a quantity of the oil in a container by a capacitive measurement technique ([0028-0029]).

However, Baillie, Strickler, and Gadini fail to disclose: after removing the chemical element from the measurement cell, determining a quantity of the oil phase in the sample in the measurement cell by a capacitive measurement technique; and providing the determined quantity of the oil phase in the sample, in combination with the remaining limitations of a method implemented on-site of a flowline transporting a fluid comprising an oil phase and a water phase as claimed in independent claim 1.

Baillie, Strickler, and Gadini also fail to disclose: a sample cell fluidically coupled to the fluid sampling system, the sample cell configured to: receive the sample within an internal volume defined by the sample cell, and receive a chemical element within the internal volume in combination with the remaining limitations of a system implemented on-site of a flowline transporting a fluid comprising an oil phase and a water phase as claimed in independent claim 14.

Baillie, Strickler, and Gadini also fail to disclose: the sample cell configured to receive the sample and a chemical element configured to separate the oil phase and the water phase in the sample; a mixer positioned within the sample cell, the mixer configured to mix the sample and the chemical element causing the oil phase and the water phase to separate from each other, the chemical element remaining with the separated oil phase; a measurement cell fluidically connected to the sample cell, the measurement cell configured to receive the separated oil phase and the chemical element from the sample cell; 25Attorney Docket No.: 38136-1179001 / SA71390 a capacitive measurement system connected to the measurement cell, the capacitive measurement system configured to implement a capacitive measurement technique to determine a quantity of the oil phase in the separated oil phase received from the sample cell, in combination with the remaining limitations of a system implemented on-site of a flowline transporting a fluid comprising an oil phase and a water phase as claimed in independent claim 20.




1-20 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine and/or modify the elements of the prior art of record other than applicant's own reasoning.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday-Friday from 11AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861     

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861